Filed 4/3/14 Vos v. Calhoon CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Placer)
                                                            ----



SELWYN D.J. VOS,

                   Plaintiff and Appellant,                                                  C070647

         v.                                                                      (Super. Ct. No. SCV25940)

KENNETH CALHOON et al.,

                   Defendants and Respondents.

         Appellant Selwyn D.J. Vos (Vos) brings this pro se appeal from the judgment
entered in favor of respondents Kenneth Calhoon and his employer, Golden West Real
Estate, Inc. (collectively Calhoon), after the trial court sustained Calhoon’s demurrer to
Vos’s third amended complaint without leave to amend.
         Because Vos has failed to provide an adequate record on appeal, we cannot
conclude the trial court erred. Accordingly, we affirm the judgment.
                                                  BACKGROUND
         The subject of the lawsuit is Vos’s 1999 purchase of 40 acres of real property in El
Dorado County. The most recent pleading in the appellate record, the second amended
complaint, names as defendants Vos’s agents (demurring defendants Calhoon), the seller


                                                             1
of the property (R.M. Walz Trust), the seller’s agents (defendants Linda Gigliotti and
Lyon & Associates), and the entity (Property I.D. Corporation) retained to prepare an
earthquake report identifying the location of adjacent fault lines.
       The second amended complaint contains six causes of action. The gist of Vos’s
claim is that Calhoon participated in an “illegal sale” of the property to Vos, in that they
failed to disclose or intentionally concealed that the real property lies on an earthquake
fault line; the property contains naturally occurring asbestos; and 25 of the 40 acres
consist of Native American archaeological sites. As a result, the property cannot be
developed, and Vos has been exposed to asbestos and the corresponding danger and fear
of mesothelioma. The second amended complaint seeks rescission of the contract by
which Vos purchased the property, reformation of his title to the property, injunctive
relief, and money damages.
       Vos filed a third amended complaint, which is not in the record on appeal.1
Calhoon demurred to the complaint; their demurrer is not in the record on appeal.
       Following a hearing, the transcript of which is not in the record on appeal, the trial
court issued a ruling sustaining the demurrer without leave to amend and dismissing
Vos’s action as to Calhoon. In so doing, the court ruled Vos’s first cause of action for
breach of fiduciary duty fails to state a valid cause of action, and is barred by the
applicable statute of limitations; Vos’s second cause of action for fraud fails to state a




1      In his reply brief, Vos states, “the full text of the 3rd Amended Complaint is
omitted from [the] clerk’s transcript because this court sent [it] back to Placer Court for
removal of large drawings only.” It is not true the third amended complaint does not
appear in the clerk’s transcript because any court caused it to be omitted. Rather, Vos’s
second amended notice designating the record on appeal requests the inclusion in the
clerk’s transcript of: (1) the first amended complaint; (2) Vos’s opposition to defendant
Property I.D. Corporation’s demurrer to the first amended complaint; and (3) the second
amended complaint. It does not request that the clerk include the third amended
complaint.

                                              2
valid cause of action, in that the property is not within an earthquake zone, and the cause
of action is otherwise barred by the applicable statute of limitations; and Vos’s third
cause of action for negligent infliction of emotional distress fails to state a valid cause of
action in that Vos has failed to adequately plead facts showing there exists reliable
medical or scientific opinion it is more likely than not that Vos will develop
mesothelioma due to his exposure to asbestos on his property.
       Finally, the trial court concluded the demurrer should be sustained without leave
to amend because the third amended complaint does not suggest it can be amended to
change its legal effect; Vos failed to make any showing the third amended complaint can
be amended to correct the defects noted; and Vos has had previous “opportunit[ies] to
amend these causes of action to correct the defects noted, and has failed to do so.”
       We discuss the trial court’s ruling in more detail as it relates to particular
contentions raised by Calhoon on appeal, post.
                                       DISCUSSION
                                               I
                         Applicable Rules Governing this Appeal
       A demurrer may be sustained without leave to amend where the facts are not in
dispute and the nature of the appellant’s claim is clear but, under substantive law, no
liability exists. (Seidler v. Municipal Court (1993) 12 Cal. App. 4th 1229, 1233.) On
appeal from a judgment of dismissal after an order sustaining a demurrer without leave to
amend, we examine the complaint de novo to determine whether it alleges facts sufficient
to state a cause of action under any legal theory. (McCall v. PacifiCare of Cal., Inc.
(2001) 25 Cal. 4th 412, 415.)
       In so doing, we accept as true all material facts properly pled in the complaint.
(Construction Protective Services, Inc. v. TIG Specialty Ins. Co. (2002) 29 Cal. 4th 189,
193; Blank v. Kirwan (1985) 39 Cal. 3d 311, 318.) We give the complaint a reasonable
interpretation and treat the demurrer as admitting all material facts properly pled, but we

                                               3
do not assume the truth of contentions, deductions, or conclusions of law. (Aubry v. Tri-
City Hospital Dist. (1992) 2 Cal. 4th 962, 966-967.)
       When, as here, a court sustains a demurrer without leave to amend, our task on
review is to “decide whether there is a reasonable possibility the plaintiff could cure the
defect with an amendment. [Citation.] If we find that an amendment could cure the
defect, we conclude that the trial court abused its discretion and we reverse; if not, no
abuse of discretion has occurred.” (Schifando v. City of Los Angeles (2003) 31 Cal. 4th
1074, 1081.)2
       It is the appellant’s burden to show the demurrer was sustained erroneously or the
trial court’s denial of leave to amend was an abuse of discretion. (Savage v. Trammell
Crow Co. (1990) 223 Cal. App. 3d 1562, 1576; Bush v. California Conservation Corps
(1982) 136 Cal. App. 3d 194, 200.) Moreover, the general rules of appellate practice also
apply to our review of a dismissal following a demurrer sustained without leave to
amend. (See Keyes v. Bowen (2010) 189 Cal. App. 4th 647, 655.) Those rules include
placing the burden on the appellant to follow the California Rules of Court by providing
an adequate record that affirmatively demonstrates error (rule 8.120 et seq.). Because the
arguments on appeal must be restricted to evidence in the record, any reference to matters
outside the record on appeal generally will not be considered. (Cal. Rules of Court,
rule 8.204(a)(2)(C).)
       Lack of legal counsel does not entitle a litigant to special treatment. A party
representing himself or herself is to be treated like any other party and is entitled to the
same, but no greater, consideration than other litigants and attorneys. (Nwosu v. Uba



2       In his reply brief, Vos urges this court to conclude that orders and/or findings
made at another time, by a different Placer County commissioner, are erroneous and
“[t]his error has continued in direct violation of the 1996 El Dorado County General
Plan.” We consider only the judgment of dismissal after an order sustaining a demurrer
from which Vos has taken this appeal.

                                              4
(2004) 122 Cal. App. 4th 1229, 1246-1247; see Leslie v. Board of Medical Quality
Assurance (1991) 234 Cal. App. 3d 117, 121 [self-represented parties are held to the “the
same ‘restrictive procedural rules as an attorney’ ”].) “A doctrine generally requiring or
permitting exceptional treatment of parties who represent themselves would lead to a
quagmire in the trial courts, and would be unfair to the other parties to litigation.”
(Rappleyea v. Campbell (1994) 8 Cal. 4th 975, 985.)
                                              II
Vos Has Not Shown the Demurrer Was Improperly Sustained without Leave to Amend
       Vos asserts the trial court erred in sustaining the demurrer to his first cause of
action without leave to amend, because the statute of limitations for actions involving a
fiduciary obligation is triggered “on the date plaintiff discovers, or should have
discovered the negligence” and Vos “did explain in his Complaint why he did not
discover the matters complained of. He intended to hold the property pending expiration
of the existing moratorium in 2006 and it was not until he began his pursuit of developing
the subject property that he began learning of these matters.”
       But the trial court concluded, to the contrary, Vos’s allegations “are insufficient to
toll the statute of limitations” applicable to his breach of fiduciary duty claim because
“[Vos] alleges no facts to explain how the alleged building moratorium prevented him
from discovering the conditions of the property.” Absent an opportunity to review the
third amended complaint Vos was obliged by the California Rules of Court to provide
(rule 8.120 et seq.), we cannot conduct an independent review of the allegations of the
third amended complaint.3 (See McCall v. PacifiCare of Cal., Inc., supra, 25 Cal.4th at




3       Vos made three designations of the record on appeal. Vos’s original designation
indicates he intended to include the third amended complaint in the appellate record, but
his final (second amended) designation includes only a small subset of the documents
specified in the original designation, and it contains no reference to the third amended

                                              5
p. 415.) And, without an opportunity to review the operative complaint, we cannot
conclude the trial court erred in sustaining Calhoon’s demurrer to its first cause of action.
(See Savage v. Trammell Crow Co., supra, 223 Cal.App.3d at p. 1576.)
       Vos raises the same challenges to the trial court’s sustaining of the second cause of
action for fraud without leave to amend. First, he argues, the presence of Native
American archaeological sites was “likely susceptible to discovery by a reasonably
competent and diligent visual inspection of the property”; Calhoon had a duty to inspect;
Vos had no such duty, and Vos did not discover the sites until after the building
moratorium was lifted after 2006. Second, Vos argues, Calhoon knew the subject
property “was riddled with substantial quantities” of asbestos and failed to tell Vos. The
trial court, however, found the third amended complaint’s allegations insufficient to
justify tolling the statute of limitations for fraud and Vos has failed to provide an
adequate appellate record to permit us to determine if the trial court erred in its
characterization of the third amended complaint.
       As to the third cause of action for negligent infliction of emotional distress, Vos
argues the trial court erred in sustaining Calhoon’s demurrer because Calhoon “possibly”
has guaranteed a death sentence to Vos and others by exposing them for the last 14 years
to known onsite rock and ground asbestos on the property.
       But the trial court -- in reviewing the allegations of Vos’s third amended
complaint -- concluded Vos failed to allege facts sufficient to satisfy the standard stated
in Potter v. Firestone Tire & Rubber Co. (1993) 6 Cal. 4th 965, 997 (Potter) and San
Diego Gas & Electric Co. v. Superior Court (1996) 13 Cal. 4th 893, 913: “[W]ith respect
to negligent infliction of emotional distress claims arising out of exposure to carcinogens
and/or other toxic substances: Unless an express exception to this general rule is



complaint. Thereafter, Vos made two motions to augment the appellate record, but he
never sought to augment the appellate record to include the third amended complaint.

                                              6
recognized, in the absence of a present physical injury or illness, damages for fear of
cancer may be recovered only if the plaintiff pleads and proves that (1) as a result of the
defendant’s negligent breach of a duty owed to the plaintiff, the plaintiff is exposed to a
toxic substance which threatens cancer; and (2) the plaintiff’s fear stems from a
knowledge, corroborated by reliable medical or scientific opinion, that it is more likely
than not that the plaintiff will develop the cancer in the future due to the toxic exposure.
Under this rule, a plaintiff must do more than simply establish knowledge of a toxic
ingestion or exposure and a significant increased risk of cancer. The plaintiff must
further show that based upon reliable medical or scientific opinion, the plaintiff harbors a
serious fear that the toxic ingestion or exposure was of such magnitude and proportion as
to likely result in the feared cancer.” (Potter, supra, 6 Cal.4th at p. 997; see also San
Diego Gas & Electric Co., supra, 13 Cal.4th at p. 913 [same].) Applying this rule, the
trial court concluded Vos failed to plead any facts to meet the second prong of the Potter
test, i.e., “reliable medical or scientific opinion” corroborates his belief it is more likely
than not he will in fact develop mesothelioma due to his exposure to the asbestos on this
property and for that reason, held the third amended complaint failed to state a cause of
action for negligent infliction of emotional distress.
       The trial court’s order correctly states the second prong of the Potter test. Because
we cannot examine the third amended complaint, we must conclude the trial court
correctly determined its allegations fail to satisfy that test.
       Finally, Vos does not attempt to show on appeal that the trial court’s denial of
leave to amend was an abuse of discretion.4
       We affirm the judgment in favor of the demurring respondents.



4      At oral argument, this court received from Vos a document comprised of 12 pages
of argument and copies of various documents that are already a part of the appellate
record. Over Calhoon’s objection, that document has been filed by this court.

                                                7
                                     DISPOSITION
       The judgment dismissing the action as to respondents Kenneth Calhoon and
Golden West Real Estate, Inc., is affirmed. The demurring respondents are awarded their
costs on appeal. (Cal. Rules of Court, rule 8.278(a)(1).)



                                                       HOCH     , J.



We concur:



      ROBIE       , Acting P. J.



      BUTZ        , J.




                                             8